 


109 HR 2733 IH: To prohibit the closure or adverse realignment of facilities of the reserve components that the Secretary of Homeland Security determines have a significant role in homeland defense.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2733 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. Slaughter introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the closure or adverse realignment of facilities of the reserve components that the Secretary of Homeland Security determines have a significant role in homeland defense. 
 
 
1.Prohibition on closure or adverse realignment of Guard and Reserve facilities having a significant role in homeland defense 
(a)Report on facilities with significant role in homeland defenseThe Secretary of Homeland Security shall review the list of military installations recommended for closure or realignment by the Defense Base Closure and Realignment Commission in the report transmitted to Congress by the President pursuant to section 2914(e) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and prepare a report specifying each armory, readiness center, and other facility used for the development, training, operation, or maintenance of the reserve components of the Armed Forces that, while identified for closure or adverse realignment on such list, has a significant role in homeland defense. 
(b)Submission of reportThe Secretary of Homeland Security shall complete the review required by subsection (a) and submit the report to Congress not later than one year after the date of the enactment of this Act. 
(c)Prohibition on closure or realignmentNotwithstanding section 2904 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), the Secretary of Defense may not close or realign any armory, readiness center, or other facility of the reserve components identified in the report prepared under subsection (a) as an armory, readiness center, or other facility of the reserve components that has a significant role in homeland defense. 
(d)DefinitionsIn this section, the terms armory, facility, and readiness center have the meaning given those terms in section 18232 of title 10, United States Code.  
 
